Motion Granted; Order filed June 14, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00284-CR
                                   ____________

                         THE STATE OF TEXAS, Appellant

                                              V.

                          STEPHANIE SANDERS, Appellee


                   On Appeal from the County Court at Law No. 1
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCR-157732


                                        ORDER

      The State filed a motion requesting that the court inspect the original of State's
exhibit 2, the original security videotape.

      The motion is granted. The clerk of the County Court at Law No 1 is directed to
deliver to the Clerk of this court the original of State's exhibit 2, the original security
videotape, on or before July 12, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for
their inspection; and, upon completion of inspection, to return the original of State's
exhibit 2, the original security videotape, to the clerk of the County Court at Law No 1.



                                                  PER CURIAM